Hill, C. J.
The evidence for the plaintiff did not prove the allegations of negligence as laid in the petition. Admitting all the facts proved and all reasonable deductions therefrom, the negligence alleged against the master as the basis of liability not only was not shown, but it affirmatively appeared that the injury was caused by the negligence of a fellow servant and the concurring' negligence of the plaintiff himself. The nonsuit was properly awarded. Civil Code (1910), § 5942. Judgment on main bill of exceptions affirmed; eross-bill dismissed.